Title: To Thomas Jefferson from G. F. H. Crockett, 24 September 1823
From: Crockett, G. F. H.
To: Jefferson, Thomas

Sir.  Herndonsville Scott Cy. Ky September 24th 1823.I send you, herewith, a copy of my address to the Legislature of this State.As I hope the subject will be taken up at the ensuing session, and as I wish to be in possession of all the information possible on the subject, between this and that time, I should feel myself under particular obligations, & much oblige to you, for any hints or ideas in relation to it.I might, as an apology for troubling you, urge the universal interest which the subject claims; but I hope this is unnecessary.I am Sir, respectfully yours, &C.G. F. H. Crockett